Case 2:18-cr-00121-PSG Document 329-7 Filed 02/10/20 Page 1 of 2 Page ID #:4471




                  EXHIBIT G
Case 2:18-cr-00121-PSG Document 329-7 Filed 02/10/20 Page 2 of 2 Page ID #:4472



 Dear Judge Otero,

        Oscar Jr. is a very close cousin of mine, ever since we were children. Oscar has always

 been a good person, very caring about everyone, and very responsible. Oscar is generally

 happy, respectful, and a great person to be around.The offense he committed was extremely out

 of character, no one would expect him to commit an offense like he did. He extremely regrets

 the decisions he made and wishes he could change them. I believe Oscar will not commit any

 more offenses because now he is a father and has to look out for his daughter. Oscar has told

 me how much he regets everything he did.



 Thank You,



 Sonia Rodriguez
